Caton, C. J. When the testator appointed the defendant guardian to his children, knowing that he resided permanently in Indiana, it may well be inferred that he expected that his brother would remove the children there. Without that, he could not expect that the guardian could take proper care of the wards. The expense of removing the children to Indiana, was a proper charge against the estate of the wards. The principal objection to the allowance for the expenditures for the maintenance of these wards is, that no previous order was obtained from the court of probate for such expenditures. Ordinarily, this should no doubt be deemed almost indispensable, and courts can hardly be too vigilant in scrutinizing the accounts of guardians for expenditures made without such order. But this case presents peculiar features. During the time of most if not all of these expenditures, the guardian had none of the wards’ estate in his hands, nor indeed was there any strong probability that he would ever succeed in recovering anything for them. Ror did he finally succeed in doing so, till he had made considerable cash advances for that purpose. So long as he had no estate in his hands, out of which the court could order him to make expenditures for the wards, and no means from which he could raise funds for their use, it could hardly be expected that he should go to the expense of procuring an order from the court, directing him to expend his own money for their good. When we review the conduct of this guardian, in reference to his wards, as disclosed to us by the evidence, we find nothing to censure or disapprove. Whatever error there is in this decree, is in favor of the complainant. We do not think the testimony warranted the decree, which was rendered against the defendant. At least, the complainant has no just ground of complaint, and the decree must be affirmed. Decree affirmed.